ICJ_127_LandIslandMaritimeFrontier-Revision_SLV_HND_2003-12-18_JUD_01_ME_00_FR.txt. COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRÊTS,
| AVIS CONSULTATIFS ET ORDONNANCES

DEMANDE EN REVISION
DE L’ARRET DU 11 SEPTEMBRE 1992
EN L’AFFAIRE DU DIFFEREND FRONTALIER
TERRESTRE, INSULAIRE ET MARITIME
(EL SALVADORIHONDURAS; NICARAGUA
(intervenant) )

(EL SALVADOR c. HONDURAS)

ARRET DU 18 DÉCEMBRE 2003

2003

INTERNATIONAL COURF OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

APPLICATION FOR REVISION OF THE
JUDGMENT OF 11 SEPTEMBER 1992
IN THE CASE CONCERNING THE
LAND, ISLAND AND MARITIME FRONTIER
DISPUTE (EL SALVADORIHONDURAS:
NICARAGUA intervening }

(EL SALVADOR v. HONDURAS}

JUDGMENT OF 18 DECEMBER 2003

 

 
Mode officiel de citation:

Demande en revision de l'arrêt du 1] septembre 1992 en l'affaire du Différend
frontalier terrestre, insulaire et maritime (El Salvador/Honduras; Nicaragua
(intervenant)) (£7 Salvador c. Honduras), arrêt,

CET. Recueil 2003, P. 392

Official citation:

Application for Revision of the Judgment of 11 September 1992 in the Case

concerning the Land, Island and Maritime Frontier Dispute (Ei Salvador/

Honduras: Nicaragua intervening) (ET Salvador v. Honduras), Judgment,
ECT. Reports 2003, p. 392

 

N° de vente:
ISSN 0074-4441 Sales number 877

 

 

ISBN 92-1-070985-3

 

 

 
 

18 DÉCEMBRE 2003

ARRÊT

DEMANDE EN REVISION DE L’ARRET
DU 11 SEPTEMBRE 1992 EN L’AFFAIRE
DU DIFFEREND FRONTALIER TERRESTRE INSULAIRE
ET MARITIME (EL SALVADORIHONDURAS;
NICARAGUA (intervenant) }

(EL SALVADOR c. HONDURAS)

APPLICATION FOR REVISION
OF THE JUDGMENT OF 11 SEPTEMBER 1992 IN THE CASE
CONCERNING THE LAND, ISLAND AND MARITIME
FRONTIER DISPUTE (EL SALVADORIHONDURAS:
NICARAGUA intervening)

(EL SALVADOR v. HONDURAS)

18 DECEMBER 2003

JUDGMENT
 

COUR INTERNATIONALE DE JUSTICE

2003 ANNÉE 2003
18 décembre
Rôle général

n° 127 18 décembre 2003

DEMANDE EN REVISION
DE L’ARRET DU 11 SEPTEMBRE 1992
EN L’AFFAIRE DU DIFFEREND FRONTALIER
TERRESTRE, INSULAIRE ET MARITIME
(EL SALVADORIHONDURAS; NICARAGUA
(intervenant) )

(EL SALVADOR c. HONDURAS)

Article 61 du Statut — Demande en revision — Passibilité pour la Cour de
subordonner à tout moment l'ouverture de la procédure en revision à l'exécution
préalable de l'arrêt dont la revision est sollicitée — Absence de rôle jaué par le
consentement des parties quant à la recevabilité d'une demande en revision.

Faits nouveaux allégués par El Salvador en ce qui concerne le sixième secteur
de la frontière terrestre entre Ei Salvador et le Honduras fixée dans l'arrêt de la
Chambre du Li septembre 1992: avulsion de la rivière Goascorän; découverte
d'une nouvelle copie de la « Carta Esférica» et du compte rendu de l'expédition
d'El Activo de 1704 — Base juridique de la décision de la Chambre dans
l'affaire vriginelle — Absence d'influence décisive des faits nouveaux allégués
sur l'arrêt de 1992 — Nul besoin de rechercher si les autres conditions de rece-
vabilité prévues à l'article 61 du Statut sont remplies — Irrecevabilité de la
requête.

ARRÊT

Présents: M. GuILLAUME, président de la Chambre; MM. REZEK, BUERGEN-
THAL, juges; MM. Torres BERNARDEZ, PAGLILLO, juges ad hoc;
M. Couvreur, greffier.

 

 
393 DEMANDE EN REVISION (ARRÊT)

En l'affaire de la demande en revision de l’arrêt du 11 septembre 1992,

entre
la République d’E! Salvador,
représentée par
M. Gabriel Mauricio Gutiérrez Castro,
comme agent;
S. Exe. M™ Maria Eugenia Brizuela de Avila, ministre des affaires étran-
eres,
S. Exe. M. Rafael Zaldivar Brizuela, ambassadeur d'El Salvador auprès des
organisations internationales ayant leur siège à La Haye,
comme coagents;
M. Agustin Vasquez Gamez,
comme agent adjoint;
M. Antonio Remiro Broténs, professeur de droit international à l'Université
autonome de Madrid,

M. Maurice Mendelson, Q.C., professeur émerite de droit international a
l'Université de Londres,

comme conseils et avocats:
M. Mauricio Alfredo Clara,
M. Domingo E. Acevedo,
comme conseils ;

MT Beatriz Borja de Miguel,
MP Patricia Kennedy,

M™ Ana Mogorrén Huerta,
comme conseillers;

M. César Martinez,
M Liltan Overdick,
MT Cecilia Montoya de Guardado,
comme assistants,
et
la République du Honduras,
représentée par
S. Exc. M. Carlos Lépez Contreras, ancien ministre des affaires étrangères,
comme agent;
S. Exe. M. Julio Rendôn Barnica, ambassadeur du Honduras aux Pays-Bas,

comme coagent ;

M. Pierre-Marie Dupuy, professeur de droit international à l'Université de
Paris Il (Panthéon-Assas) et à l'Institut universitaire européen de Florence,

M. Luis Ignacio Sanchez Rodriguez, professeur de droit international a
P Université Complutense de Madrid,

M. Philippe Sands, Q.C., professeur de droit à l'University College de
Londres,

 
 

394 DEMANDE EN REVISION (ARRET)

M. Carlos Jiménez Piernas, professeur de droit international à l'Université
d’Alcala, Madrid,
M. Richard Meese, avocat à la cour d'appel de Paris,

comme conseils et avocats:

S. Exc. M. Anibal Quifiénez Abarca, ministre adjoint des affaires étrangères,

5. Exc. M. Policarpe Callejas, ambassadeur, conseiller au ministère des af-
faires étranpères,

M. Miguel Tosta Appel, président de la section nationale hondurienne de la
commission de démarcation El Salvador-Honduras,

comme conseils,

La CHAMBRE DE LA COUR INTERNATIONALE DE JUSTICE constituée pour connaître
de l'affaire susmentionnée,

ainsi composée,
après délibéré en chambre du conseil,
rend l'arrêt suivant:

|. Le 10 septembre 2002, la République d'El Salvador (dénommée ci-après
«El Salvador») a déposé au Greffe de la Cour une requête introductive d’ins-
tance datée du même jour, par laquelle, se référant à l’article 61 du Statut de la
Cour et aux articles 99 et 100 de son Règlement, elle a saisi la Cour d'une
demande en revision de l'arrêt rendu le 11 septembre 1992 par la Chambre
chargée de connaître de l'affaire du Différend frontalier terrestre, insulaire et
maritime (El Salvador/Honduras; Nicaragua (intervenant)) (CE Recueil
1992, p. 351).

2. Conformément au paragraphe 2 de l’article 40 du Statut, le greffier a com-
muniqué, le 10 septembre 2002, une copie certifiée conforme de la requête à la
République du Honduras (dénommée ci-après le « Honduras»). Une copie de la
requête a également été communiquée pour information à la République du
Nicaragua, cet Etat ayant été autorisé à intervenir dans l'instance originelle en
application de l’article 62 du Statut. Conformément au paragraphe 3 de l’ar-
ticle 40 du Statut, tous les Etats admis à ester devant la Cour ont été informés de
la requête.

3. Dans sa requête, El Salvador, se référant au paragraphe 1 de l'article 100
du Régiement, a prié la Cour «de constituer une chambre appelée à connaître
de la demande en revision de l'arrêt en tenant compte des dispositions arrêtées
d'un commun accord par El Salvador et le Honduras dans le compromis du
24 mai 1986».

4, Les Parties, dûment consultées par le président de la Cour le 6 novembre
2002, ont fait savoir qu'elles souhaitaient la formation d’une nouvelle chambre
de cing membres, dont deux juges ad hoc à désigner par elles, conformément au
paragraphe 3 de l’article 31 du Statut. Par lettre du 7 novembre 2002, l'agent
d'El Salvador a notifié à la Cour la désignation par son gouvernement de
8. Exc. M. Felipe H. Paolillo pour siéger en qualité de juge ad hoc; et par lettre
du 18 novembre 2002, l'agent du Honduras a notifié à la Cour la désignation
par son gouvernement de M. Santiago Torres Bernärdez pour siéger en qualité
de juge ad hoc.

5. Par ordonnance du 27 novembre 2002, la Cour, agissant en vertu de l’ar-
ticle 26, paragraphe 2, de son Statut et de l’article 17 de son Règlement, a décidé
d'accéder à la demande des Parties tendant à ce qu’une chambre spéciale soit
constituée pour connaître de l'affaire; elle a déclaré que, le 26 novembre 2002,

6

 
395 DEMANDE EN REVISION (ARRET)

M. Guillaume, président, et MM. Rezek et Buergenthal, juges, avaient été élus
pour former, avec les juges ad hoc susmentionnés, la Chambre qui serait saisie
de l'affaire, et qu’en conséquence ladite Chambre, ainsi composée, avait été
dûment constituée en vertu de cette ordonnance. Conformément au para-
graphe 2 de l’article 18 du Règlement, il est revenu à M. Guillaume, qui assurait
les fonctions de président de la Cour au moment de la constitution de la
Chambre, de présider la Chambre.

6. Par la méme ordonnance, la Cour, conformément aux articles 92, para-
graphe 2, et 99, paragraphe 2, de son Réglement, a fixé au 1° avril 2003 la date
d'expiration du délai pour le dépôt des observations écrites du Honduras sur la
recevabilité de la requête, la suite de la procédure étant réservée.

7. Le 1% avril 2003, dans le délai qui lui avait été prescrit, le Honduras a
déposé au Greffe ses observations écrites sur la recevabilité de la requête d’El
Salvador.

8. Par lettre du 8 avril 2003, l'agent d'El Salvador, se référant aux observa-
tions écrites du Honduras, a fait valoir que celui-ci avait soumis des documents
nouveaux et des arguments y relatifs, qui appelaient une réponse de la part
d'El Salvader, accompagnée de la documentation nécessaire, et a demandé à
cette fin que son gouvernement puisse présenter des documents nouveaux. Par
lettre du 24 avril 2003, le coagent du Honduras s’est opposé à cette demande. A
la suite d’une réunion tenus par le président de la Chambre avec les agents des
Parties le 28 avril 2003, la Chambre a décidé que le dépôt de pièces écrites addi-
tionnelles n'était pas nécessaire en Pespéce, que la procédure écrite était en
conséquence close et que, si El Salvador désirait présenter des documents nou-
veaux, sa demande serait par suite examinée selon la procédure prévue à l’ar-
ticle 56 du Réglement. Le greffier a porté cette décision 4 la connaissance des
Parties par lettres du 8 mai 2003.

9. Par lettre du 23 juin 2003, El Salvador a sollicité l'autorisation de pro-
duire des documents nouveaux en application des dispositions de l’article 56 du
Réglement. Ces documents, déposés au Greffe le même jour, ont été commu-
niqués au Honduras, ainsi qu'il est prévu au paragraphe | du même article. Par
lettre du 10 juillet 2003, le Honduras a informé la Chambre qu'il s'opposait à la
production de ces documents. El Salvador et le Honduras ont été autorisés à
présenter de nouvelles observations sur Ja question, ce qu’ils ont fait, respecti-
vement, par lettre du 17 juillet 2003 et par lettre du 24 juillet 2003. Après avoir
pris connaissance des vues ainsi exprimées par les Parties, la Chambre a décidé,
conformément au paragraphe 2 de l’article 56 du Règlement, de n’autoriser
la production que de certains des documents déposés par El Salvador. La
Chambre a en outre constaté qu’un nouveau document joint aux observations
soumises par le Honduras le 19 juillet 2003 ne pouvait être produit qu’en vertu
de cette même disposition du Règlement, et a décidé de ne pas en autoriser la pro-
duction. Par lettres du 29 juillet 2003, le greffier adjoint a porté ces décisions 4
la connaissance des Parties, qui ont été informées que le Honduras, conformé-
ment au paragraphe 3 de l’article 56, était autorisé à présenter, le 19 août 2003
au plus tard, des observations sur les documents d’EI Salvador dont la produc-
tion avail été permise par la Chambre, et à produire des documents à l'appui
de ses observations. Le 19 août 2003, dans le délai ainsi fixé, le Honduras a dé-
posé au Greffe de telles observations, ainsi que quatre documents à l’appui de
celles-ci.

10. Conformément au paragraphe 2 de l'article 53 du Réglement, la
Chambre, après s'être renseignée auprès des Parties, a décidé de rendre accessibles

7

 

 
 

396

DEMANDE EN REVISION (ARRET}

au public, à l'ouverture de la procédure orale, des exemplaires des observations
écrites du Honduras sur la recevabilité de la requête d'El Salvador et des docu-
ments annexés auxdites observations, ainsi que des documents nouveaux ulté-
rieurement produits par les Parties avec l'accord de la Chambre.

11. Des audiences ont été tenues les 8, 9, 10 et 12 septembre 2003, au cours
desquelles ont été entendus en leurs plaidoiries et réponses :

Pour ET Salvador: 3. Exc. M™ Maria Eugenia Brizuela de Avila,

M. Maurice Mendelson,
M. Antenio Remiro Brotons,
M. Gabriel Mauricio Gutiérrez Castro.

Pour fe Honduras: §. Exc. M. Carlos Lépez Contreras,

M. Pierre-Marie Dupuy,

M. Carlos Jiménez Piernas,

M. Richard Meese,

M. Luis Ignacio Sanchez Rodriguez,
M. Philippe Sands.

+

12. Dans la requête, les demandes ci-après ont été formulées par El Salva-

dor:

«Pour tous les motifs ci-dessus, la République d'El Saivador prie la

Cour:

a}

b)

€}

de constituer une chambre appelée à connaître de la demande en revi-
sion de l’arrêt en tenant compte des dispositions arrêtées d’un commun
accord par El Salvador et le Honduras dans le compromis du
24 mai 1986;
de déclarer recevable la demande de la République d'El Salvador au
motif qu'il existe des faits nouveaux ayant les caracières qui, aux
termes de l'article 61 du Statut de la Cour, donnent ouverture à la
révision de l'arrêt; et .
de procéder, une fois la demande déclarée recevable, à la revision de
Parrét du 11 septembre 1992 aux fins de déterminer dans un nouvel
arrêt la ligne frontière dans le sixième secteur en litige de la frontière
terrestre entre El Salvador et le Honduras dont le tracé sera le suivant:
«A partir de l’ancienné embouchure de la rivière Goascorän dans
le bras de mer connu sous le nom d’Estero La Cutu, dent les coor-
données sont 13°22’ 00" de latitude nord et 87°41°25” de longitude
ouest, la frontière suit l’ancien cours de la rivière Goascoran sur
une distance de 17300 mètres jusqu’au lieu-dit Rompicion de los
Amates, dont ies coordonnées sont 13°26°25” de latitude nord
et 87°43’ 25” de longitude ouest, et qui est l’endroit où la rivière
Goascoran a changé de cours. ». »

13. Dans ses observations écrites, la conclusion ci-après a été présentée par le
Honduras:

«Au vu des faits et arguments exposés ci-dessus, le Gouvernement de la

République du Honduras prie la Chambre de déclarer irrecevable la
demande en revision présentée le 10 septembre 2002 par El Salvador.»

 
397 DEMANDE EN REVISION (ARRÊT)

14. Dans la procédure orale, les conclusions finales ci-après ont été présen-
iées par les Parties:

Au nom du Gouvernement de la République d'Ei Salvador,

«La République d'El Salvador prie respectueusement la Chambre, reje-
tant toutes revendications et conclusions contraires:

1. de dire et juger que la demande de la République d’El Salvador est
recevable au motif qu'il existe des faits nouveaux qui, par leur nature,
donnent ouverture à la revision de l'arrêt aux termes de l’article 61 du
Statut de la Cour; et

2. de procéder, une fois la demande déclarée recevable, à la revision de
l'arrêt du 11 septembre 1992 aux fins de déterminer dans un nouvel
arrêt la ligne frontière dans le sixième secteur en litige de la frontière
terrestre entre El Salvador et le Honduras dont le tracé sera le suivant:

«A partir de l’ancienne embouchure de la rivière Goascorän à
entrée du bras connu sous le nom d'Estero La Cutu, dont les coor-
données sont 13° 22° 00° de latitude nord et 87° 4125" de longitude
ouest, la frontière suit l'ancien lit de la rivière Goascoran sur une dis-
tance de 17300 mètres en amont jusqu’au lieu-dit Rompicion de
Los Amates, dont les coordonnées sont 13° 26°29” de latitude nord et
87° 43°25” de longitude ouest, et qui est l'endroit où la rivière Goas-
corän a changé de cours. ».»

Au nom du Gouvernement de la République du Honduras,

« Au vu des faits et arguments exposés ci-dessus, le Gouvernement de la
République du Honduras prie la Chambre de déclarer irrecevable la
demande en revision présentée le 10 septembre 2002 par El Salvador.»

a Ÿ x

15. Par arrêt du 11 septembre 1992, la Chambre de la Cour chargée de
connaître de l'affaire du Différend frontalier terresire, insulaire et mari-
time (El Salvador! Honduras, Nicaragua (intervenant) } a décidé du tracé
de la frontière terrestre entre El Salvador et le Honduras dans six secteurs
contestés de cette frontière. Par le même arrêt, la Chambre a tranché le
différend existant entre les Parties en ce qui concerne la situation juri-
dique de diverses îles dans le golfe de Fonseca et celle des eaux situées tant
dans le golfe qu'en dehors du golfe.

16. El Salvador a présenté a la Cour une demande en revision de
l'arrêt de 1992 au sujet du sixième secteur de la frontière terrestre situé
entre Los Amates et le golfe de Fonseca. Au cours de l'instance originelle,
le Honduras avait soutenu que, dans ce secteur, «la frontière sui[vait] le
cours actuel de la rivière [Goascoran], qui se jette dans le golfe au nord-
ouest des Islas Ramaditas dans la baie de La Unién». De son côté,
El Salvador avait affirmé que la frontière était au contraire définie par
«un cours antérieur Suivi par ka rivière et que cet ancien cours, aban-
donné ensuite par la rivière, [pouvait] être reconstitué et abouti[ssait]
dans le golfe à Estero La Cutt» (arrêt, par. 306), Dans l'arrêt dont la

9

 
398 DEMANDE EN REVISION (ARRET)

revision est à présent sollicitée, la Chambre, statuant à l’unanimité, a fait
droit aux conclusions du Honduras (arrêt, par. 321, 322 et 430).

17, Dans sa demande en revision de l'arrêt de 1992, El Salvador se
fonde sur l’article 61 du Statut, selon lequel:

«l. La revision de l'arrêt ne peut être éventuellement demandée a
la Cour qu’en raison de la découverte d’un fait de nature à exercer
une influence décisive et qui, avant le prononcé de l'arrêt, était
inconnu de la Cour et de la partie qui demande la revision, sans qu'il
y ait, de sa part, faute à Vignorer.

2. La procédure de revision s'ouvre par un arrêt de la Cour cons-
tatant expressément l'existence du fait nouveau, lui reconnaissant les
caractères qui donnent ouverture à la revision, et déclarant de ce
chef la demande recevable.

3. La Cour peut subordonner l'ouverture de la procédure en revi-
sion à l'exécution préalable de l'arrêt.

4, La demande en revision devra être formée au plus tard dans le
délai de six mois après la découverte du fait nouveau.

5. Aucune demande de revision ne pourra être formée après l’expi-
ration d’un délai de dix ans à dater de l'arrêt.»

18. Aux termes de l’article 61 du Statut, la procédure en revision
s'ouvre par un arrêt de la Cour déclarant la demande recevable pour les
motifs envisagés par le Statut; l’article 99 du Règlement de la Cour pré-
voit expressément une procédure sur le fond au cas où, dans son premier
arrêt, la Cour aurait déclaré la demande recevable.

Le Statut et le Règlement de la Cour organisent ainsi une «procédure
en deux temps». Dans un premier temps, la procédure relative a la
demande en revision d’un arrêt de la Cour doit être «limité[e] à la ques-
tion de sa recevabilité» (Demande en revision ef en interprétation de
l'arrêt du 24 février 1982 en l'affaire du Plateau continental (Tunisie/
Jamahiriya arabe libyenne) (Tunisie c. Jamahiriya arabe libyenne), arrêt,
CLS Recueil 1985, p. 197, par. 8 et 10; Demande en revision de l'arrêt
du 11 juillet 1996 en l'affaire relative à Application de la conven-
tion pour la prévention et la répression du crime de génocide (Bosnie-
Herzégovine c. Yougoslavie), exceptions préliminaires { Yougoslavie €.
Bosnie-Herzégovine), arrêt, CI JT. Recueil 2003, p. 11, par. 15).

19. La décision de la présente Chambre doit donc, à ce stade, se limiter
à la question de savoir si la requête d'El Salvador satisfait aux conditions
prévues par le Statut. Selon l’article 61, ces conditions sont les suivantes:

a} la demande doit être fondée sur la «découverte» d'un «fait»;

b} le fait dont la découverte est invoquée doit être «de nature 4 exercer
une influence décisive»;

c} ce fait doit, avant le prononcé de l'arrêt, avoir été mconnu de la Cour
et de la partie qui demande la révision;

10

 

 
 

 

399 DEMANDE EN REVISION (ARRET)

d) il ne doit pas y avoir eu «faute» à ignorer le fait en question; et

e} la demande en revision doit avoir été «formée au plus tard dans le
délai de six mois après la découverte du fait nouveau» et avant l’expi-
ration d’un délai de dix ans à dater de l’arrét.

20. La Chambre observe enfin qu’«une requête en revision ne peut être
admise que si chacune des conditions prévues à l’article 61 est remplie. Si
Pune d'elles fait défaut, la requête doit être écartée.» (Demande en revi-
sion de l'arrêt du Li juillet 1996 en l'affaire relative à FApplication de la
convention pour la prévention et la répression du crime de génocide
(Bosnie-Herzégovine c. Yougoslavie), exceptions préliminaires / Fougo-
slavie ce. Bosnie-Herzégovine), arrêt, C.IJ. Recueil 2003, p. 12, par. 17.)

*

21. A titre liminaire, El Salvador semble cependant soutenir qu'il n’y
aurait pas lieu pour la Chambre d'examiner si les conditions de l’ar-
ticle 61 du Statut sont remplies. En effet, d’aprés le demandeur,

«[lle Honduras a reconnu implicitement la recevabilité de la requête
d’El Salvador lorsque, par lettre datée du 29 octobre 2002, il a fait
connaître au président de la Cour sa volonté de demander à celle-ci,
conformément au paragraphe 3 de l’article 61 du Statut, de subar-
donner la recevabilité de la demande en revision à l'exécution préa-
lable de l’arrêt de 1992».

Selon El Salvador, «le pas en arriére effectué par le Honduras dans sa
lettre du 24 juillet 2003», par laquelle il décidait de ne pas demander
l'exécution préalable de larrét, «ne diminue en rien, voire confirme la
reconnaissance de la recevabilité» de la requête. La Chambre est par suite
invitée à. «dire et juger en conséquence».

22. La Chambre relévera tout d’abord que, dans sa lettre du 29 oc-
tobre 2002, le Honduras avait informé le président de la Cour qu'il
«demanderalit] à la Cour de subordonner ... l'ouverture de la procédure
en revision à l'exécution préalable de l’arrét» et que par la suite il «sou-
mettra[it] une demande formelle» à ce sujet. Toutefois, le Honduras n’a
jamais présenté une telle demande et, dans ses observations du
24 juillet 2003 {voir paragraphe 9 ci-dessus}, il a précisé qu'il avait
«décidé, à la réflexion, de ne pas demander à la Chambre l'exécution
préalable de l'arrêt». Le comportement du Honduras ne saurait par suite
être interprété comme impliquant une acceptation tacite de la demande
en revision d'El Salvador.

En outre, le paragraphe 3 de l’article 61 du Statut et le paragraphe 5 de
Particle 99 du Règlement donnent à la Cour la possibilité de subordonner
à tout moment l’ouverture de la procédure en revision à l'exécution préa-
lable de l’arrêt dont la revision est sollicitée; dès lors et même si le Hon-
duras avait présenté à la Cour une demande d'exécution préalable sans
attendre la décision de la Chambre sur la recevabilité de la requête

11

 
 

400 DEMANDE EN REVISION (ARRÊT)

d'El Salvador, cette demande n'aurait nullement impliqué la reconnais-
sance de la recevabilité de ladite requête.

Enfin, la Chambre observera qu'en tout état de cause, et quelle que
puisse être l'attitude des parties en ce qui concerne la recevabilité d’une
demande en revision, il appartient à la Cour, dès lors qu'elle est saisie
d’une telle demande, de vérifier si les conditions de recevabilité fixées par
Particle 61 du Statut sont remplies, La voie de la revision ne saurait être
ouverte du seul consentement des parties; elle l’est uniquement lorsque
les conditions de l’article 61 sont réunies.

*

23. Pour bien situer les thèses présentées aujourd'hui par El Salvador,
il convient de récapituler dès abord une partie des motifs de l’arrêt de
1992, en ce qui concerne le sixième secteur de la frontière terrestre.

El Salvador reconnaissait, devant la Chambre saisie de l'affaire origi-
nelle, que la rivière Goascoran avait été adoptée comme limite provin-
ciale à l’époque de la colonisation espagnole. Il exposait cependant que,

«à partir d’un certain moment, [le Goascoran] a[vait] brusquement
changé de cours pour couler à l'endroit où se situe son cours actuel.
A partir de là, l'argument de droit d'El Salvador [était] que,
lorsqu'une frontière est constituée par le cours d'une rivière et que le
cours de celle-ci quitte soudainement l’ancien lit pour un autre, ce
phénomène d’«avulsion» ne modifie pas le tracé de la frontière, qui
continue de suivre l’ancien cours.» (Par. 308).

Telle aurait été la règle tant en droit colonial espagnol qu’en droit inter-
national. Ainsi, selon El Salvador, la frontière entre les deux Etats devait
être fixée non sur le cours actuel de la rivière débouchant dans la baie de
La Unién, mais sur l’«ancien cours, abandonné ensuite par la rivière»,
probablement au cours du XVII* siècle, et débouchant dans J'Estero La
Cutuü (par. 306 et 314}.

24, Après avoir exposé cette argumentation d'El Salvador, la
Chambre, dans son arrêt du 11 septembre 1992, a précisé n'avoir pas
«été informée de existence de documents établissant un changement aus-
si brusque du cours de la rivière» (par. 308}. Elle a ajouté que, «s’il était
démontré à la Chambre que le cours du fleuve était auparavant aussi
radicalement différent de ce qu'il est actuellement, on pourrait alors rai-
sonnablement en déduire qu'il y a eu avulsion» (par. 308). La Chambre a
cependant observé qu’«[i]l n’existfait] aucun élément scientifique prou-
vant que le cours antérieur du Goascoran était tel qu'il débouchait dans
l’Estero La Cut» ou dans un autre bras de mer avoisinant (par. 309).
Elle n’a pas pris parti sur les conséquences d'une avulsion éventuelle, sur-
venue avant ou après 1821, sur les limites provinciales ou sur les fron-
tières interétatiques en droit colonial espagnol ou en droit international.

La Chambre a poursuivi en jugeant «qu'il faut rejeter toute affirmation
d'El Salvador selon laquelle la frontière suit un ancien cours que la rivière

12

 
 

40] DEMANDE EN REVISION (ARRÊT)

aurait quitté à un moment quelconque avant 1821. Il s’agit là d’une pré-
tention nouvelle et incompatible avec l'historique du différend.»
(Par. 312.) Dans cette perspective, la Chambre a notamment relevé qu'à
plusieurs reprises, en particulier lors des négociations de Saco entre les
deux Etats en 1880, El Salvador avait adopté un comportement excluant
toute «revendication ... selon laquelle la frontière de 1821 n’était pas le
cours suivi en 1821 par la rivière, mais un cours plus ancien, conservé
comme limite provinciale par une disposition du droit colonial» (par, 312).

La Chambre a ensuite examiné «les éléments de preuve qui lui [avaient]
été soumis au sujet du cours suivi par le Goascorän en 1821» (par. 313).
Elle a notamment étudié une «carte marine (qualifiée de «Carta Esfé-
rica») du golfe de Fonseca, établie par le commandant et les navigateurs
du brick ou brigantin Ef Aerive, qui en 1794, sur instructions du vice-roi
du Mexique, a[vait] entrepris l'étude hydrographique du golfe» (par. 314).
Elle a noté que sur cette carte l'embouchure du Goascoran était «tout à
fait incompatible avec l’ancien cours de la rivière dont parle El Salvador,
et à vrai dire avec tout autre cours que le cours actuel» (par. 314). La
Chambre a conclu que, «au vu du compte rendu de l'expédition de 1794
et de la «Carta Esférica», on ne [pouvait] guère douter qu'en 1821 le
Goascorän coulait déjà là où se trouve son cours actuel» (par. 316).

Enfin, après avoir examiné divers autres arguments d'El Salvador qu'il
n'y a pas lieu de rapporter ici, «la Chambre a conclu que la frontière suit
le cours actuel du Goascoran» (par. 319) et a précisé le tracé de celle-ci
dans l'embouchure du fleuve (par. 320-322).

#

25, Dans sa demande en revision, El Salvador, agissant sur la base de
l'article 61 du Statut, se prévaut de faits qu’il considère comme nouveaux
au sens de cette disposition; ceux-ci concernent d’une part l’avulsion de
la rivière Goascoran et d'autre part la «Carta Esférica» et le compte
rendu de l’expédition dE Activo de 1794.

# _#

26. El Salvador affirme en premier lieu détenir des éléments de preuve
scientifiques, techniques et historiques qui démontreraient que, contrai-
rement à ce qui, selon lui, aurait été jugé par la Chambre, le Goascoran
avait dans le passé changé de lit et que ce changement était survenu
brutalement, probablement à la suite d’un cyclone qui aurait eu lieu en
1762.

À l'appui de cette allégation, El Salvador soumet à la Chambre un rap-
port en date du 5 août 2002 intitulé Geologic, Hydrologie and Historic
Aspects of the Goascoran Delta — A Basis for Boundary Determination.
fl produit également une étude qu'il a entreprise en 2002 «afin de retrou-
ver des vestiges du lit initial de la rivière Goascoran et recueillir des ren-
seignements supplémentaires sur le comportement hydrographique de la

13

 

 
402 DEMANDE EN REVISION (ARRÊT)

rivière». Il se réfère enfin à divers ouvrages, et tout particulièrement à la
Geografia de Honduras d’'Ulises Meza Calix, publiée en 1916, et à la
Monografia del Departamento de Valle, rédigée sous la direction de Ber-
nardo Galindo y Galindo et publiée en 1934.

27. El Salvador estime que des éléments de preuve peuvent constituer
des «faits nouveaux» au sens de l’article 61 du Statut. A cet égard, il
s'appuie sur les travaux préparatoires de la disposition du Statut de la
Cour permanente de Justice internationale, sur laquelle est calqué l’ar-
ticle 61, qui confirmeraient qu'un document peut être considéré comme un
«fait nouveau». I] invoque également une sentence arbitrale rendue les
7 août et 25 septembre 1922 par le Tribunal arbitral mixte franco-
allemand dans l’affaire Heim et Chamant c. Etat allemand, qui aurait,
selon lui, reconnu que des éléments de preuve peuvent constituer «des
faits».

El Salvador soutient en outre que les éléments de preuve qu'il avance
aujourd'hui permettent d'établir l'existence d’un ancien lit du Goascorän
débouchant dans l’Estero La Cutt, ainsi que l’avulsion de la rivière au
milieu du XVIII siècle, ou à tout le moins de regarder une telle avulsion
comme plausible. [1 s'agirait là encore de «faits nouveaux» au sens de
Particle 61.

28. Les faits ainsi exposés auraient selon El Salvador un caractère
décisif. Il soutient en effet que l'arrêt de 1992 fonde ses considérations et
conclusions sur exclusion d’une avulsion qui, selon la Chambre, n’a pas
été prouvée. Or, cette avulsion ne reléverait plus aujourd’hui de la spé-
culation. Il s’agirait d’un fait établi qui s’est produit réellement. Compte
tenu du droit colonial espagnol, les limites provinciales seraient, en dépit
de l’avulsion, restées sans changement jusqu'en 1821. Et El Salvador de
conclure que, contrairement à ce qu’a jugé la Chambre en 1992, la fron-
tière née de uti possidetis juris devrait dès lors suivre ces limites et non le
nouveau cours du Goascoran.

29. El Salvador soutient enfin que, compte tenu de toutes les circons-
tances de l'espèce, en particulier de la «violente guerre civile [qui] rava-
geait El Salvador pendant presque toute la période entre 1980 et le pro-
noncé du jugement du 11 septembre 1992», il n’y avait pas faute de sa
part à ignorer les différents faits nouveaux qu'il avance aujourd’hui en ce
qui concerne le cours du Goascorän.

Il expose notamment que les études scientifiques et techniques qu'il
produit n'avaient pu être réalisées auparavant, compte tenu tant de l’état
des sciences et des techniques en 1992 que de la situation politique pré-
valant à l'époque dans le sixième secteur de la frontière, et de manière
plus générale au Salvador et dans la région. Quant aux publications men-
tionnées ci-dessus (voir paragraphe 26), El Salvador avance qu'il n’a pu
avoir «accés aux documents qui se trouvent dans les archives nationales
du Honduras et, malgré tous les efforts qu’[il] a déployes a cette fin, [i]
n’a pas pu les trouver dans les archives d’autres Etats auxquelles fil]. a eu
acces».

30. El Salvador conclut de ce qui précède que, les diverses conditions

14

 

 
403 DEMANDE EN REVISION (ARRÊT)

fixées par l'article 61 du Statut étant remplies, la demande en revision
fondée sur l’avulsion de la rivière Goascorän est recevable.

31. Le Honduras, pour sa part, allégue que, s’agissant de l'application
de l’article 61 du Statut, c'est «une jurisprudence bien établie qu'il y a
une distinction de nature entre les faits allégués et les preuves avancées
pour vérifier leur réalité et que, seule, la découverte des premiers ouvre
droit à revision du procès». Il cite à cet égard l'avis consultatif rendu le
4 septembre 1924 par la Cour permanente de Justice internationale au
sujet de l’affaire du Monastère de Saint-Naoum. Un «fait» ne peut, selon
le Honduras, «inclure des éléments de preuve présentés à l’appui d’un
argument, d’une affirmation ou d'une allégation». Dès lors, les éléments
de preuve présentés par El Salvador ne sauraient ouvrir droit à revision.

Le Honduras ajoute qu'El Salvador n’a pas démontré l'existence d’un
fait nouveau qu'il aurait découvert depuis 1992 «attestant que la rivière
Goascoran aurait auparavant suivi un lit ancien débouchant dans |’Estero
La Cutt ou qu'un processus d’«avulsion» aurait eu lieu, ou qu'il se serait
produit à telle ou telle date». En réalité, El Salvador solliciterait «une
interprétation nouvelle de faits connus antérieurement» et inviterait la
Chambre à opérer une «véritable réformation» de l'arrêt de 1992.

32. Le Honduras soutient en outre que les faits avancés par El Salva-
dor, à les supposer nouveaux et établis, ne sont pas de nature à exercer
une influence décisive sur Farrêt de 1992. En effet, selon le Honduras,
«les éléments présentés par El Salvador sur ce sujet sont sans rapport
avec la détermination des faits sur laquelle repose la décision» prise alors
par la Chambre. Cette décision serait fondée exclusivement sur la cons-
tatation que, «a partir de 1880, pendant les négociations de Saco, et
jusqu'en 1972, El Salvador avait considéré que la frontière suivait le
cours de la rivière tel qu'il était en 1821». La Chambre aurait sur ce seul
terrain écarté au paragraphe 312 de son arrêt la prétention d'El Salvador
«selon laquelle la frontière suit un ancien cours que la rivière aurait
quitté à un moment quelconque avant 1821», en y voyant «une préten-
tion nouvelle et incompatible avec l'historique du différend». Peu impor-
terait dès lors, d’après le Honduras, qu'il y ait eu ou non avulsion. Cette
dernière serait sans rapport avec la ratio decidendi de la Chambre.

33. Le Honduras estime enfin qu’il y a eu faute de la part d'El Salva-
dor à ignorer en 1992 les faits dont il se prévaut dans la présente instance
à l'appui de sa thèse sur avulsion. El Salvador n'aurait «jamais prouvé
qu'il avait épuisé — ni même initié — les moyens qui lui auraient permis
d’avoir la connaissance diligente des faits qu’il allègue aujourd'hui». De
l'avis du Honduras, El Salvador aurait pu avant 1992 faire procéder aux
études scientifiques et techniques, comme aux recherches historiques sur
lesquels il s'appuie maintenant.

34. Le Honduras conclut de ce qui précéde que, les diverses conditions
fixées par l’article 61 du Statut n’étant pas remplies, la demande en revi-
sion fondée sur l’avulsion de la rivière Goascorän n'est pas recevable.

15

 

 

 
 

404 DEMANDE EN REVISION (ARRET)

35. Les Parties discutent enfin de la question de savoir si la demande
en revision a bien été formée dans le délai de six mois fixé au para-
graphe 4 de l’article 61 du Statut. Elles reconnaissent en revanche que
cette demande a bien été présentée dans le délai de dix ans prévu au para-
graphe 5 du même article, à savoir une journée avant l'expiration de ce
délai. Le Honduras n'en soutient pas moins que, en procédant de la
sorte, le demandeur à fait preuve de mauvaise foi procédurale, ce que nie
E] Salvador.

+

36. Passant à l’examen des-conclusions présentées par El Salvador en
ce qui concerne l’avulsion du Goascoran, la Chambre rappellera qu'une
demande en revision n'est recevable que si chacune des conditions pré-
vues à l’article 61 est remplie, et que si l’une d'elles fait défaut, la requête
doit être écartée; en l'espèce, elle commencera par rechercher si les faits
allégués, à les supposer nouveaux, sont de nature à exercer une influence
décisive sur l’arrét de 1992.

37. À cet égard, il convient de rappeler dès l’abord les considérations
de principe sur lesquelles la Chambre saisie de l'affaire originelle s’est
fondée pour statuer sur les différends opposant les deux Etats dans six
secteurs de leur frontière terrestre.

Cette frontière devait, selon la Chambre, être déterminée « par applica-
tion du principe généralement accepté en Amérique espagnole de l’wti
possidetis juris, en vertu duquel les frontières devaient correspondre aux
limites administratives coloniales» (par. 28). La Chambre n'en a pas
moins relevé que «la situation résultant de uti possidetis juris [pouvait]
être modifiée par une décision d’un juge et par un traité». Elle en a déduit
que «la question se pos[ait} alors de savoir si elle [pouvait] être modifiée
d'autres manières, par exemple par un acquiescement ou une reconnais-
sance». Elle a conclu que

«fill n’y a semble-t-il aucune raison, en principe, pour que ces fac-
teurs n’entrent pas en jeu, lorsqu’il y a assez de preuves pour établir
que les parties ont en fait clairement accepté une variante, ou tout au
moins une interprétation, de la situation résultant de l’uti possidetis
juris» (par. 67).

Appliquant ces principes au premier secteur de la frontière terrestre, la
Chambre a estimé que dans ce secteur «flla situation était susceptible
d'être modifiée par acquiescement au cours de la longue période qui
8 [était] écoulée» depuis le début du XIXS siècle. Elle a ajouté que, quelles
qu’aient pu être les limites administratives coloniales, «la conduite du
Honduras, de 1881 à 1972, [pouvait] être considérée comme équivalant à
un acquiescement» à une partie de la frontière revendiquée dans ce sec-
teur par El Salvador (par. 80).

38. La Chambre a procédé de maniére analogue en ce qui concerne le
sixiéme secteur aux paragraphes 306 4 322 de son arrét. Aprés avoir iden-

16

 
 

405 DEMANDE EN REVISION (ARRÊT)

tifié au paragraphe 306 l’objet du différend dans ce secteur, la Chambre a
tout d’abord rappelé

«qu'au cours de la période coloniale une rivière appelée Goascorän
constituait ja limite entre deux divisions administratives de la capi-
tainerie générale du Guatemala: la province de San Miguel et l’Alcal-
dia Mayor de Minas de Tegucigalpa» (par. 307).

Les Parties s’accordaient pour dire qu’en 1821 El Salvador avait succédé
au territoire de la province de San Miguel. En revanche, elles s’oppo-
saient sur la question de savoir si l’Alcaldia Mayor de Tegucigalpa était
passée ou non au Honduras. La Chambre a sur ce point tranché en
faveur de ce dernier (ibid. ).

La Chambre a ensuite procédé à l'examen de «[lJa prétention d'El Sal-
vador selon laquelle la frontière de uti passidetis juris [était] constituée
par un lit antérieur du Goascoran». A cet égard, elle a relevé ce qui suit:

«[cette prétention] est subordonnée, du point de vue des faits, à
l'affirmation suivante: anciennement, le Goascorän coulait à cet
endroit et, à partir d’un certain moment, il a brusquement changé de
cours pour couler à l'endroit où se situe son cours actuel. À partir de
là, l'argument de droit d'El Salvador est que, lorsqu'une frontière est
constituée par le cours d'une rivière et que le cours de celle-ci quitte
soudainement l’ancien lit pour un autre, ce phénomène d’«avulsions
ne modifie pas le tracé de la frontière, qui continue de suivre l’ancien
cours.» (Par. 308.)

La Chambre a ajoute qu’elle

«n’a[vait] pas été informée de l'existence de documents établissant
un changement aussi brusque du cours de la rivière, mais [que] s’il
était démontré à la Chambre que le cours du fleuve était auparavant
aussi radicalement différent de ce qu'il [était] actuellement, on pour-
rait alors raisonnablement en déduire qu'il y a eu avulsion» (ibid. ).

Poursuivant l'examen de l'argumentation d'El Salvador, la Chambre a
cependant noté que

«fill nexist[ait] aucun élément scientifique prouvant que le cours
antérieur du Goascorän était tel qu'il débouchait dans J'Estero
La Cutt ... et non dans l’un quelconque des autres bras de mer avoi-
sinants de la côte, par exemple l’Estero El Coyol» (par, 309).

Passant à l'examen en droit de la thèse d’El Salvador sur l’avulsion du
Goascoran, la Chambre a relevé qu'El Salvador «laiss[ait] entendre qu’en
fait le changement s'fétait] produit au XVIT siècle» (par. 311). Elle a
conclu que, «[dlans ces conditions, ce que le droit international peut avoir
à dire au sujet de la question du déplacement des cours d’eau qui cons-
tituent des frontières n'a plus d’interét: le problème se pose principale-
ment du point de vue du droit colonial espagnol» (par. 311).

Au terme de cet examen de l’argumentation d'El Salvador sur l’avul-

17

 

 
406 DEMANDE EN REVISION (ARRÊT)

sion du Goascoran, la Chambre n'a pris parti ni sur l'existence d’un
cours antérieur du Goascorân pouvant déboucher dans l’Estero La Cutt,
ni sur l’avulsion éventuelle de cette rivière, ni à fortiori sur la date d’une
telle avulsion ou ses conséquences juridiques. Elle s’est bornée à tracer le
cadre dans lequel elle aurait pu éventuellement prendre parti sur ces
divers points.

39. À partir du paragraphe 312 de l'arrêt, la Chambre s'est placée
sur un autre terrain, Elle indique dès l’abord de manière lapidaire les
conclusions auxquelles elle est parvenue, puis fournit les motifs de ces
conclusions. Selon la Chambre en effet, «il faut rejeter toute affirmation
d'El Salvador selon laquelle la frontière suit un ancien cours que la
rivière aurait quitté à un moment quelconque avant 1821. Il s’agit la
d’une prétention nouvelle et incompatible avec l'historique du différend. »
(Par. 312.)

Puis la Chambre a relevé que «[lJ’affirmation précise selon laquelle la
frontière devait suivre un cours abandonné par le Goascoran a été faite
pour la première fois au cours des négociations d’Antigua en 1972»
(par. 312). Elle a également cité un extrait du procès-verbal des négocia-
tions qui avaient eu lieu entre les deux Etats à Saco en 1880, selon lequel
les deux délégués avaient convenu «de reconnaître» la rivière Goascoran
«comme étant la frontière entre les deux Républiques, à partir de son
embouchure, dans le golfe de Fonseca, baie de la Uniôn, en amont, en
direction nord-est...» fibid ), La Chambre a observé qu’interpréter dans
le texte «les mots «rivière Goascoran» comme désignant une limite colo-
niale espagnole qui, en 1821, suivait un cours de la rivière abandonné
depuis longtemps par celle-ci serait hors de question» (ibid ). Elle a
ajouté qué des considérations analogues étaient applicables aux condi-
tions dans lesquelles avaient eu lieu en 1884 d’autres négociations
(par. 317).

Ayant abouti sur ces bases à la conclusion que la frontière en 1821 sui-
vait le cours du Goascoran à cette date, la Chambre est passée à l'examen
des éléments de preuve qui lui avaient été soumis au sujet de ce cours
(par. 313 et suiv.}, éléments qui seront examinés ultérieurement (voir
paragraphe 50 ci-après).

40. Il ressort de ces développements que, si la Chambre a écarté
en 1992 les prétentions d’El Salvador selon lesquelles la frontière de 1821
né suivait pas le cours de la rivière à cette derniére date, elle l’a fait en
se fondant sur le comportement de cet Etat durant le XIX® siècle.
En d’autres termes, la Chambre, appliquant la règle générale qu'elle
avait posée au paragraphe 67 de son arrêt, a procédé au paragraphe 312
en ce qui concerne le sixième secteur de la frontière terrestre en usant
d’un raisonnement analogue à celui qu’elle avait adopté au paragraphe
80 pour le premier secteur. Dans le sixième secteur, ce raisonnement a
conduit la Chambre à accueillir les conclusions du Honduras, tandis
qué, dans le premier secteur, il s'était révélé favorable aux thèses d'El
Salvador.

En définitive, il importe peu qu'il y ait eu ou non avulsion du Goas-

18

 

 
 

407 DEMANDE EN REVISION (ARRÊT)

coran. Même si cette avulsion était aujourd’hui prouvée et même si l’on
devait en tirer les conséquences de droit qu'en tire El Salvador, de telles
constatations ne permettraient pas de remettre en cause la décision prise
par la Chambre en 1992 sur une tout autre base. Les faits avancés à cet
égard par El Salvador sont sans «influence décisive» sur l’arrêt dont il
sollicite la revision. Au vu de l’arrêt de 1992, la Chambre ne peut que le
constater, indépendamment des positions prises sur ce point par les
Parties au cours de la présente procédure.

* *

41. A l'appui de sa demande en revision, El Salvador se prévaut d’un
second «fait nouveau», à savoir la découverte dans l’Ayer Collection de
la Newberry Library de Chicago d’une nouvelle copie de la «Carta Esfé-
rica» et d’une nouvelle copie du compte rendu de l'expédition d’E/ Activo
s’ajoutant aux copies du Musée naval de Madrid auxquelles la Chambre
s'était référée aux paragraphes 314 et 316 de son arrêt (voir para-
graphe 24 ci-dessus).

El Salvador expose qu’en 1992 la Chambre ne disposait que des copies
de ces documents provenant de Madrid et produites par le Honduras.
C’est sur la base de ces copies que la Chambre aurait décidé du «point
dans lequel le Goascorän débouchait dans le golfe» et du tracé de la fron-
tière.

Or, selon El Salvador, les documents découverts à Chicago diffèrent
sur plusieurs points importants de ceux de Madrid. Il soutient que:

«[lexistence de plusieurs versions de la «Carta Esférica» et du
compte rendu de l’expédition d'El Activo dans le golfe de Fonseca,
les différences entre ces versions ainsi que les anachronismes qui leur
sont communs portent atteinte à la valeur probante que la Chambre
a accordée aux documents produits par le Honduras et qui joue un
rôle central dans l’arrêt [de 1992}».

Cette valeur serait en outre d’autant plus problématique que les docu-
ments de Madrid n’ont bénéficié d'aucune reconnaissance officielle et que
leur caractère d’originaux n’est nullement attesté. El Salvador sou-
tient qu’il existe dès lors «un second fait nouveau dont il faudra exami-
ner les incidences sur l’arrêt, une fois la demande en revision déclarée
recevable».

42. El Salvador ajoute que «[lja découverte de documents jusqu’alors
ignorés est un exemple caractéristique du type de faits qui ouvrent la voie
à la revision ... soit parce qu’ils constituent, eux-mêmes, le factum, soit
parce qu’ils sont la source de leur connaissance». It indique en outre
que «[lJa preuve qui démentit un fait établi par l’arrêt dont on demande
la revision est, sans aucun doute, un fait, aux effets de l’article 61 du
Statut».

El Salvador souligne qu’en l’occurrence ce fait préexistait à l’arrêt

19

 
 

408 DEMANDE EN REVISION (ARRÊT)

de 1992 mais n’était pas «connu au moment du prononcé de l’arrêt». Ce
serait donc bien un «fait nouveau» au sens de l’article 61. Il serait décisif
car cette découverte mettrait en évidence «l’inconsistance des documents
du Musée naval de Madrid» dont la Chambre a tiré des «conséquences»
géographiques «si importantes».

43. El Salvador expose enfin que l’Ayer Collection n’est «pas une col-
lection de référence obligatoire» et que l’expédition d’E/ Activo ne fut pas
une expédition notoire. [| invoque de manière plus générale la «violente
guerre civile [qui] ravageait El Salvador pendant presque toute la période
entre 1980 et le prononcé du jugement du 11 septembre 1992». On ne
saurait en conséquence «qualifier de «négligente» la conduite d'El Sal-
vador pour avoir ignoré jusqu’en 2002 l'existence de copies des docu-
ments d’E£/ Activo dans les fonds des collections situées dans des lieux
excentriques ».

44. El Salvador conclut de ce qui précède que, les diverses conditions
fixées par l’article 61 du Statut étant remplies, la demande en revision
fondée sur la découverte de la nouvelle carte et du nouveau compte rendu
est recevable.

45. Le Honduras conteste pour sa part que l’on puisse qualifier de fait
nouveau la production des documents provenant de Chicago. Il s'agirait
seulement d’une «autre copie d’un même document déjà présenté par le
Honduras durant la phase écrite de l’affaire décidée en 1992, et déjà
apprécié par la Chambre dans son arrêt». Le Honduras ajoute qu'il «n’a
jamais prétendu débattre si la carte sphérique était un document original
(il a toujours parlé des copies) ou un document officiel». Il entend tou-
tefois souligner qu’il n’existe aucune incohérence entre les trois copies de
la carte, mais seulement des «différences insignifiantes». Le Honduras
estime que ces différences ne contredisent en rien le contenu du journal de
bord. Il souligne enfin que ces trois cartes situent toutes l'embouchure
de la rivière Goascoran là où elle se trouve aujourd’hui, constatation
qui a été à la base de l’arrêt de 1992 et qui demeure en tout état de cause
valable.

46. Le Honduras expose en outre que les nouveaux documents pro-
duits par El Salvador figuraient dans une collection publique prestigieuse
et apparaissaient au moins depuis 1927 dans le catalogue de la Newberry
Library. Il en conclut qu’El Salvador pouvait avoir aisément connais-
sance desdits documents et qu’il a manqué à son obligation de diligence
en ne les recherchant ou ne les produisant pas avant 1992. Selon le Hon-
duras, cette carence ne saurait trouver d’excuse dans le conflit interne
qu’El Salvador connaissait à l'époque, conflit qui n’interdisait en rien des
recherches en dehors du territoire national.

47. Le Honduras conclut de ce qui précède que, les diverses conditions
fixées par l’article 61 du Statut n'étant pas remplies, la demande en revi-
sion fondée sur la découverte de la nouvelle carte et du nouveau compte
rendu n’est pas recevable.

48. Enfin, en ce qui concerne les conditions prévues aux paragraphes 4
et 5 de l’article 61 du Statut, les Parties développent une argumentation

20

 

 
 

 

409 DEMANDE EN REVISION (ARRÊT)

analogue à celle qu’elles avaient avancée à propos de l’avulsion du Goas-
corän (voir paragraphe 35 ci-dessus).

*

49. La Chambre recherchera tout d’abord, comme elle l’a fait en ce qui
concerne l’avulsion (voir paragraphe 36 ci-dessus), si les faits allégués pour
ce qui est de la «Carta Esférica» et du compte rendu de l’expédition d’E/
Activo sont de nature à exercer une influence décisive sur l’arrêt de 1992.

50. A cet égard, il convient de rappeler qu’en 1992 la Chambre, après
avoir estimé les prétentions d’El Salvador concernant l’ancien cours du
Goascorän incompatibles avec l'historique du différend, a examiné «les
éléments de preuve qui lui ont été soumis au sujet du cours suivi par le
Goascorän en 1821» (par. 313). Elle a tout particulièrement étudié la
carte marine établie par le commandant et les navigateurs du navire El
Activo vers 1796 et qualifiée de «Carta Esférica», que le Honduras avait
retrouvée dans les archives du Musée naval de Madrid. Elle a noté que
cette carte

«parai[ssait] correspondre de très près à la topographie indiquée sur
les cartes modernes. Elle place l’«Estero Cutt» au même endroit que
les cartes modernes, et elle indique l’embouchure d’une rivière mar-
quée «R2 Goascorän», à l’endroit où, de nos jours, la rivière Goas-
coran se jette dans le golfe. Etant donné que la carte marine est une
carte du golfe, sans doute établie aux fins de la navigation, elle
n'indique aucun repère situé à l’intérieur des terres, si ce n’est les
«... volcans et pics les plus connus...» («... volcanes y cerros mas
conocidos ...»), visibles pour les marins; en conséquence, le cours de
la rivière en amont de son embouchure n’y est pas du tout repré-
senté. Néanmoins, l'emplacement de l'embouchure est tout à fait
incompatible avec l’ancien cours de la rivière dont parle El Salvador,
et à vrai dire avec tout autre cours que le cours actuel. En deux
endroits, la carte marine indique à la fois l’ancienne et la nouvelle
embouchure d’un cours d’eau (par exemple, «Barra vieja del Rio
Nacaume» et «Nuevo Rio de Nacaume»); étant donné qu'aucune
embouchure ancienne n’est indiquée pour le Goascoran, il y a lieu de
penser qu’en 1796 celui-ci se déversait depuis déjà fort longtemps à
l'endroit du golfe qui est indiqué sur la carte marine.» (Par. 314.)

Puis la Chambre a analysé le compte rendu de l’expédition et relevé
que celui-ci place, lui aussi, «l'embouchure de la rivière Goascoran là où
elle se trouve de nos jours» (ibid.).

La Chambre en a conclu «qu’au vu du compte rendu de l'expédition de
1794 et de la «Carta Esférica», on ne peut guère douter qu’en 1821 le
Goascorän coulait déjà là où se trouve son cours actuel» (par. 316).

51. L'arrêt rendu par la Chambre en 1992 repose ainsi sur certaines
données fournies par la «Carta Esférica » et le compte rendu de l’expédi-

21

 
 

410 DEMANDE EN REVISION (ARRET}

tion dE? Activo dans leurs versions conservées à Madrid. Il convient dès
lors de rechercher si la Chambre aurait pu parvenir en 1992 à des conclu-
sions différentes si elle avait en outre été en possession des versions de ces
documents provenant de Chicago.

52. La Chambre observera à cet égard que les deux copies de la
«Carta Esférica» conservées à Madrid et la copie provenant de Chicago
ne différent que sur des points de détail concernant par exemple l'empla-
cement des titres, les légendes ou la calligraphie. Ces différences tra-
duisent les conditions dans lesquelles ce type de document était établi à la
fin du XVIII‘ siècle et ne permettent pas de remettre en cause la fiabilité
des cartes produites devant la Chambre en 1992.

53. La Chambre relèvera en outre que sur l’exemplaire de Chicago,
comme sur ceux de Madrid, l'Éstero La Cutt et l'embouchure du
Rio Goascorän sont portés à leur emplacement actuel. La nouvelle carte
produite par El Salvador n’infirme donc pas les conclusions auxquelles la
Chambre était parvenue en 1992; elle les confirme.

54. Quant à la nouvelle version du compte rendu de l'expédition
d’Ef Active provenant de Chicago, elle ne diffère de celle de Madrid
qu'en ce qui concerne certains détails, telles les mentions initiales et fi-
nales, l'orthographe ou l’accentuation. Le corps du texte demeure le même,
en particulier dans l'identification de l'embouchure du Goascorän. La
encore, le nouveau document produit par El Salvador confirme les conclu-
sions auxquelles la Chambre était parvenue en 1992.

55. La Chambre conciut de ce qui précède que les faits nouveaux alle-
gués par El Salvador en ce qui concerne la « Carta Esférica» et le compte
rendu de l'expédition d'Ef Active sont sans «influence décisive» sur
l'arrêt. dont il sollicite la revision.

# *

56. El Salvador expose enfin que, pour bien situer les faits nouveaux
allégués dans leur contexte, «il faut prendre en considération d’autres
faits dont la Chambre a déjà mesuré l’importance et qui se trouvent à
présent influencés par les faits nouveaux». De surcroît, El Salvador fait
valoir que,

«même s'ils ne constituent pas des faits nouveaux, d’autres éléments
et d’autres preuves existent qui n'ont pas été pris en considération au
cours de instance et qui sont utiles, voire essentiels, soit pour com-
pléter et confirmer les faits nouveaux, soit pour permettre de mieux
les comprendre».

Il se réfère à la grande éruption du volcan Cosigüina et à l'apparition des
Farallones del Cosigüina, aux négociations de Saco entre 1880 et 1884 et
aux caractéristiques du cours inférieur de la rivière Goascorän.

57. Le Honduras répond qu’El Salvador, en présentant à la considéra-
tion de la Chambre des «éléments additionnels aux prétendus faits
nouveaux», agit «comme si la Cour devait ignorer son précédent

22

 
 

41) DEMANDE EN REVISION (ARRET)

raisonnement ... [, et ce] au nom du contexte dans lequel devrait être
appréciée l'existence ou non des prétendus faits nouveaux». De l'avis du
Honduras, une telle démarche équivaudrait à élargir «le catalogue res-
trictif de l’article 61, paragraphe 1, du Statut de la Cour jusqu'à des li-
mites insoupçonnées qui feraient de la revision une voie d'appel habituelle
et qui nieraient Fautorité de la chose jugée».

58. La Chambre estime, comme El Salvador, que, pour apprécier si les
«faits nouveaux» allégués en ce qui concerne l’avulsion du Goascorän, la
«Carta Esférica» et le compte rendu de l'expédition d’E/ Active entrent
dans les prévisions de l’article 61 du Statut, il convient de les replacer
dans leur contexte, ce qu'elle n’a pas manqué de faire aux paragraphes 23
à 55 ci-dessus. En revanche, la Chambre doit rappeler que, selon cet ar-
ticle, seule ouvre la voie à la revision d’un arrêt

«la découverte d’un fait de nature à exercer une influence décisive et
qui, avant le prononcé de l’arrêt, était inconnu de la Cour et de la
partie qui demande la revision, sans qu'il y ait, de sa part, faute à
l'ignorer».

La Chambre ne saurait, partant, déclarer recevable une demande en revi-

sion sur la base de faits dont il n'est pas allégué par El Salvador lui-même
qu'ils constitueraient des faits nouveaux au sens de l’article 61.

* *

59. Compte tenu des conclusions auxquelles elle est parvenue aux
paragraphes 40, 55 et 58 ci-dessus, la Chambre n’a pas à rechercher si les
autres conditions fixées par l’article 6] du Statut sont remplies en l'espèce.

60. Par ces motifs,
LA CHAMBRE,
Par quatre voix contre une,

Dit que la requête déposée par la République d'El Salvador en vertu de
l’article 61 du Statut de la Cour et tendant à la revision de l’arrét rendu le
11 septembre 1992 par la Chambre de la Cour chargée de connaître de
l'affaire du Différend frontalier terrestre, insulaire et maritime (El Sal-
vador{Honduras; Nicaragua (intervenant) } est irrecevable.

pour: M, Guillaume, président de la Chambre; MM. Rezek, Buergenthal,

juges; M. Torres Bernardez, juge ad hoc;

contre: M. Paolillo, juge ad hoc.

Fait en français et en anglais, le texte français faisant foi, au Palais de
la Paix, à La Haye, le dix-huit décembre deux mille trois, en trois exem-

23

 

 
 

412 DEMANDE EN REVISION (ARRÊT)

plaires, dont l’un restera déposé aux archives de la Cour et les autres
seront transmis respectivement au Gouvernement de la République
d'El Salvador et au Gouvernement de la République du Honduras.

Le président de la Chambre,
(Signé) Gilbert GUILLAUME,

Le greffier,
(Signé) Philippe COUVREUR.

M. PAOLILLO, juge ad hoc, joint à l’arrêt l’exposé de son opinion dissi-
dente.

{Paraphé) GG.
(Paraphé) Ph.C.

24

 
